DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant first office action is in response to communication filed on 02/25/2022.
Claims 41-60 are pending of which claims 41, 48 and 55 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 and 07/18/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 43, 50,  and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the second offset is determined based on the position of the received downlink control channel normalized by a value”, as substantially described in  claim(s) 43, 50 and 57.  These limitations, in combination with the remaining limitations of claim(s) 43, 50 and 57, are not taught nor suggested by the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are  rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 9,380,568,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17495470
Patent # 9,380,568
41. (New) A method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; 
determining a second offset based on a position of the received downlink control channel; 
determining an index of the DMRS antenna port associated with the downlink control channel; 
determining a third offset based on the determined index of the DMRS antenna port; 
determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource; 
determining a second index identifying a second allocated PUCCH resource, the second index having a value that is equal to the first index plus a constant; and transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port.

1.  A method in a user equipment (UE) for transmitting on a first allocated 
physical uplink control channel (PUCCH) resource, the method comprising: 
receiving, at the UE, a downlink control channel carrying a PUCCH resource 
indicator, wherein the PUCCH resource indicator indicates a specific PUCCH 
resource region of a plurality of PUCCH resource regions;  mapping the PUCCH 
resource indicator to a first offset;  normalizing a position of the received 
downlink control channel with respect to a number of the plurality of PUCCH 
resource regions to form a normalized resource index;  mapping the normalized 
resource index to a second offset;  mapping a linear combination of the first 
and the second offset to an index identifying the first allocated PUCCH 
resource;  and transmitting a PUCCH on the first allocated PUCCH resource.
2.  A method as defined in claim 1, further comprising: determining a third 
offset from an index of an antenna port used by the received downlink control 
channel;  and mapping a linear combination of the first, second, and third 
offsets to the index identifying the first allocated PUCCH resource.

4. A method as defined in claim 1, further comprising: determining a second allocated PUCCH resource, the second allocated PUCCH resource having a value equal to the first allocated PUCCH resource plus a constant; and transmitting a PUCCH on one of the first or the second allocated PUCCH resources using a first antenna port


Claims 41-60 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 41-60 of the instant application were fully disclosed in and covered by the claims 1-9 of U.S. Patent No. 9,380,568 and in this case the clams 41-60 of the instant application is broader than the patented claims of PAT ‘569, thus, allowing the claims 41-60 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.


Claims 41-60 are  rejected on the ground of nonstatutory double patenting over claims 1-27 of U.S. Patent No. 9,801,166,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17495470
Patent # 9,801,166
41. (New) A method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; 
determining a second offset based on a position of the received downlink control channel; 
determining an index of the DMRS antenna port associated with the downlink control channel; 
determining a third offset based on the determined index of the DMRS antenna port; 
determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource; 
determining a second index identifying a second allocated PUCCH resource, the second index having a value that is equal to the first index plus a constant; and transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port.

1.  A method in a user equipment (UE), comprising: receiving, at the UE, a 
downlink control channel carrying a physical uplink control channel (PUCCH) 
resource indicator, wherein the downlink control channel is associated with a 
demodulation reference signal (DMRS) antenna port;  mapping the PUCCH resource indicator to a first offset;  determining a second offset based on a position 
of the received downlink control channel normalized by a first value;  
determining an index of the DMRS antenna port associated with the downlink 
control channel;  determining a third offset based on the determined index of 
the DMRS antenna port;  mapping a linear combination of the first, second, and third offsets to an index identifying a first allocated PUCCH resource;  and 
transmitting a PUCCH on the first allocated PUCCH resource.
4. The method of claim 1, further comprising: determining a second allocated PUCCH resource, the second allocated PUCCH resource having a value equal to the first allocated PUCCH resource plus a constant; and transmitting the PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port, the PUCCH being transmitted simultaneously on the first and second antenna ports.


Claims 41-60 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 41-60 of the instant application were fully disclosed in and covered by the claims 1-27 of U.S. Patent No. 9,801,166 and in this case the clams 41-60 of the instant application is broader than the patented claims of PAT ‘166, thus, allowing the claims 41-60 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.


Claims 41-60 are  rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,098,097,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17495470
Patent # 10,098,097
41. (New) A method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; 
determining a second offset based on a position of the received downlink control channel; 
determining an index of the DMRS antenna port associated with the downlink control channel; 
determining a third offset based on the determined index of the DMRS antenna port; 
determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource; 
determining a second index identifying a second allocated PUCCH resource, the second index having a value that is equal to the first index plus a constant; and transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port.

1. A method in a user equipment (UE), comprising: receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; determining a second offset based on a position of the received downlink control channel normalized by a value; determining a third offset associated with an index of the DMRS antenna port; determining a first allocated PUCCH resource based on a linear combination of the first, second, and third offsets; and transmitting a PUCCH on the first allocated PUCCH resource.
3. The method of claim 1, further comprising: determining a second allocated PUCCH resource, the second allocated PUCCH resource having a value equal to the first allocated PUCCH resource plus a constant; and transmitting the PUCCH simultaneously, on the first allocated PUCCH resource using a first transmit antenna port at the UE and on the second allocated PUCCH resource using a second transmit antenna port at the UE.


Claims 41-60 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 41-60 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 10,098,097and in this case the clams 41-60 of the instant application is broader than the patented claims of PAT ‘097, thus, allowing the claims 41-60 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.


Claims 41-60 are  rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,595,307,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17495470
Patent # 10,595,307
41. (New) A method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; 
determining a second offset based on a position of the received downlink control channel; 
determining an index of the DMRS antenna port associated with the downlink control channel; 
determining a third offset based on the determined index of the DMRS antenna port; 
determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource; 
determining a second index identifying a second allocated PUCCH resource, the second index having a value that is equal to the first index plus a constant; and transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port.

1. A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: receiving, at a user equipment (UE), a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; determining a second offset based on a position of the received downlink control channel normalized by a value; determining a third offset associated with an index of the DMRS antenna port; determining a first allocated PUCCH resource based on a linear combination of the first, second, and third offsets; and transmitting a PUCCH on the first allocated PUCCH resource.

3. The non-transitory computer-readable medium of claim 1, the operations further comprising: determining a second allocated PUCCH resource, the second allocated PUCCH resource having a value equal to the first allocated PUCCH resource plus a constant; and transmitting the PUCCH simultaneously, on the first allocated PUCCH resource using a first transmit antenna port at the UE and on the second allocated PUCCH resource using a second transmit antenna port at the UE.


Claims 41-60 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 41-60 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 10,595,307 in this case the clams 41-60 of the instant application is broader than the patented claims of PAT ‘307, thus, allowing the claims 41-60 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.


Claims 41-60 are  rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,153,860,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17495470
Patent # 11,153,860
41. (New) A method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; 
determining a second offset based on a position of the received downlink control channel; 
determining an index of the DMRS antenna port associated with the downlink control channel; 
determining a third offset based on the determined index of the DMRS antenna port; 
determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource; 
determining a second index identifying a second allocated PUCCH resource, the second index having a value that is equal to the first index plus a constant; and transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port.

1. One or more non-transitory computer-readable media storing instructions that are operable when executed by one or more hardware processors, cause a computing device to perform operations comprising: receiving a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator, wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; mapping the PUCCH resource indicator to a first offset; determining a second offset based on a position of the received downlink control channel normalized by a first value; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; mapping a linear combination of the first, second, and third offsets to an index identifying a first allocated PUCCH resource; and transmitting a PUCCH on the first allocated PUCCH resource.
3. The one or more non-transitory computer-readable media of claim 1, the operations further comprising: determining a second allocated PUCCH resource, the second allocated PUCCH resource having a value equal to the first allocated PUCCH resource plus a constant; and transmitting a PUCCH on one of the first or the second allocated PUCCH resources using a first antenna port.


Claims 41-60 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 41-60 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 11,153,860 in this case the clams 41-60 of the instant application is broader than the patented claims of PAT ‘860 , thus, allowing the claims 41-60 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 41-42, 45-47, 48-49, 52-54, 55-56, 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samsung (HARQ-ACK PUCCH Resource in Response to EPDCCH detection) in view of Kim et al (US 2016/0315750) in view of Kim et al (US 2015/0003425) and further in view of Kim et al (US 2014/0219202).

Regarding claim 41, Samsung discloses a method in a user equipment (UE), comprising: 
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator (see 2 PUCCH HARQ-ACQ RESOURCES, EPDCCH carrying ARI as PUCHH resource indicator transmitted from base station to  be received at UE); 
mapping the PUCCH resource indicator to a first offset(See 2 PUCCH HARQ-ACK Resources, which discusses mapping 2 bit Ari to PUCCH resource offset values); 
determining a second offset based on a position of the received downlink control channel (See 2 PUCCH HARQ-ACK Resources, which discusses determine N Pucch as second offset based on neCCE as position of EPDCCH to,  N Pucch is a cell specific offset providing the starting point of the PUCCH resource and nCCE is the if the first CCE); 
determining, based on the first, second, and (third offsets), a first index identifying a first allocated PUCCH resource (See 2 PUCCH HARQ-ACK Resources, which discusses determining based Npucch as the second offset  and ARI as the first offset index identifying  nEPUCCH); and 
transmitting a PUCCH on the first allocated PUCCH resource(See 2 PUCCH HARQ-ACK Resources, which discusses mapping linear combination of Npucch as the second offset  and ARI as the first offset to nEPUCCH).
As discussed above, although Samsung discloses mapping the PUCCH resource indicator to a first offset (See 2 PUCCH HARQ-ACK Resources, which discusses mapping 2 bit Ari to PUCCH resource offset values), Samsung does not explicitly show the use of “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; determining a second index identifying a second allocated PUCCH resource” as required by present claimed invention.  However, including “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; determining a second index identifying a second allocated PUCCH resource” would have been obvious to one having ordinary skill in the art as evidenced by Kim’750. 
In particular, in the same field of endeavor, Kim’750 teaches the use of wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port(see para.0150, which discusses DMRS port used when the UE detect the E-PDCCH as downlink control channel, thus associate); determining an index of the DMRS antenna port associated with the downlink control channel(see para.0150, which discuses determine CCE index may be differently configured using an offset value that uses a DMRS port, thus determining index); determining a third offset based on the determined index of the DMRS antenna port (see para.0150, which discuses determine CCE index may be differently configured using an offset value that uses a DMRS port, thus determining offset which is a label for third offset); and determining a second index identifying a second allocated PUCCH resource(see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource).
In view of the above, having the system of Samsung and then given the well-established teaching of Kim’750, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Samsung to include “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; and determining a second index identifying a second allocated PUCCH resource” as taught by Kim’750, since Kim’750 stated in para.0010+ that such a modification would provide an improved system for efficiently allocating resources for a physical channel in a wireless communication system, for efficiently transmitting control information and for efficiently allocating resources for transmitting control information.
As discussed above, although the combination Samsung and Kim’750 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung and Kim’750 does not explicitly show the use of “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” as required by present claimed invention.  However, including “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” would have been obvious to one having ordinary skill in the art as evidenced by Kim’425. 
In particular, in the same field of endeavor, Kim’425 teaches the use of the second index having a value that is equal to the first index plus a constant(see para.0304, which discusses determine second transmitted PUCCH resource n+k  having n as value equal to the first transmitted PUCCH resource n plus constant k); transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port (see para.0280, which discusses the index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation 4.n.sub.PUCCH.sup.(1,p=p.sup.0.sup.)=n.sub.CCE+N.sub.PUCCH.sup.(1) (if antenna port 1 is used))and on the second allocated PUCCH resource using a second antenna port(see para.0280, which discusses The index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation n.sub.PUCCH.sup.(1,p=p.sup.1.sup.)=n.sub.CCE+1+N.sub.PUCCH.sup.(1) (if antenna port 2 is used) [Equation 4]).
In view of the above, having the combined system of Samsung and Kim’750 and then given the well-established teaching of Kim’425, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung and Kim’750 to include “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” as taught by Kim’425, since Kim’425 stated in para.0033+ that such a modification would provide downlink/uplink data may be efficiently scheduled between UE and BS.
As discussed above, although the combination Samsung, Kim’750  and Kim’425 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung, Kim’750  and Kim’425 does not explicitly show the use of “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” as required by present claimed invention.  However, including “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” would have been obvious to one having ordinary skill in the art as evidenced by Kim’202. 
In particular, in the same field of endeavor, Kim’202 teaches the use  of determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource (see para.0105, which discusses UE may receive a plurality of PUCCH resource index offset values from the eNB and determine a PUCCH resource by applying different offset value,  see fig.10, which shows determine based on at least linear combination of m+L-1, M+L, and M+L+1 to index identifying resource C, where k and L  are offset values, the same goes for resource B, see fig.1-12 with related text).
In view of the above, having the combined system of Samsung, Kim’750 and Kim’425 and then given the well-established teaching of Kim’202, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung, Kim’750 and Kim’425 to include “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” as taught by Kim’202, since Kim’202Kim’425 stated in para.0023-0024+ that such a modification would provide the risk of collision between the PUCCH resources can be prevented and efficiency of use of uplink/downlink resources can be enhanced.
Regarding claim 42, 49, 56, as discussed above, although the combination Samsung, Kim’750  and Kim’425 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung, Kim’750  and Kim’425 does not explicitly show the use of “wherein the first index is a linear combination of the first, second, and third offsets” as required by present claimed invention.  However, including “wherein the first index is a linear combination of the first, second, and third offsets” would have been obvious to one having ordinary skill in the art as evidenced by Kim’202. 
In particular, in the same field of endeavor, Kim’202 teaches the use  of wherein the first index is a linear combination of the first, second, and third offsets (see para.0105, which discusses UE may receive a plurality of PUCCH resource index offset values from the eNB and determine a PUCCH resource by applying different offset value,  see fig.10, which shows determine based on at least linear combination of m+L-1, M+L, and M+L+1 to index identifying resource C, where k and L  are offset values, the same goes for resource B, see fig.1-12 with related text).
In view of the above, having the combined system of Samsung, Kim’750 and Kim’425 and then given the well-established teaching of Kim’202, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung, Kim’750 and Kim’425 to include “wherein the first index is a linear combination of the first, second, and third offsets” as taught by Kim’202, since Kim’202Kim’425 stated in para.0023-0024+ that such a modification would provide the risk of collision between the PUCCH resources can be prevented and efficiency of use of uplink/downlink resources can be enhanced.
Regarding claim 45, 52, 59,  although the combination Samsung and Kim’750 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung and Kim’750 does not explicitly show the use of “wherein the PUCCH is transmitted simultaneously on the first and second antenna ports” as required by present claimed invention.  However, including “wherein the PUCCH is transmitted simultaneously on the first and second antenna ports” would have been obvious to one having ordinary skill in the art as evidenced by Kim’425. 
In particular, in the same field of endeavor, Kim’425 teaches the use of wherein the PUCCH is transmitted simultaneously on the first and second antenna ports (see para.0280, which discusses the index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation 4.n.sub.PUCCH.sup.(1,p=p.sup.0.sup.)=n.sub.CCE+N.sub.PUCCH.sup.(1) (if antenna port 1 is used and The index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation n.sub.PUCCH.sup.(1,p=p.sup.1.sup.)=n.sub.CCE+1+N.sub.PUCCH.sup.(1) (if antenna port 2 is used) [Equation 4], see para.0102, which discusses simultaneously transmitting different data through multiple Tx antennas).
In view of the above, having the combined system of Samsung and Kim’750 and then given the well-established teaching of Kim’425, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung and Kim’750 to include “wherein the PUCCH is transmitted simultaneously on the first and second antenna ports” as taught by Kim’425, since Kim’425 stated in para.0033+ that such a modification would provide downlink/uplink data may be efficiently scheduled between UE and BS.
Regarding claim 46, 53 and 60, Samsung discloses wherein the downlink control channel is in a downlink control information (DCI) format (see 2, PUCCH HARQ-ACK RESOURCES, which discusses signal resource index (ARI), indicating a PUCCH resource from a set of possible PUCCH resources which was introduced for PUCCH format 3…this can only be applicable for PUCCH resources for transmissions of HARQ-ACK signals associated with EPDCCH  as control channel detections, control channel with dci format).
Regarding claims 47 and 54, the combination of Samsung and Harrison’290 and Kim’202 discloses determining a fourth offset based on a transmission mode of the downlink control channel (See 2 PUCCH HARQ-ACK Resources, which discusses NPUCCH assuming that distributed and localized EPDCCHs), wherein the transmission mode is one of localized transmission or distributed transmission (See 2 PUCCH HARQ-ACK Resources, which discusses distributed and localized transmission as transmission mode).
As discussed above, although the combined system of Samsung, Kim’750  and Kim’425 discloses mapping a linear combination of the first and  second offsets to the index identifying the first allocated PUCCH resource(See 2 PUCCH HARQ-ACK Resources, which discusses mapping linear combination of Npucch as the second offset  and ARI as the first offset to nEPUCCH), the combined system of Samsung, Kim’750  and Kim’425 does not explicitly show the use of “mapping a linear combination of the first, second, third, and fourth offsets to the index identifying the first allocated PUCCH resource” as required by present claimed invention.  However, including “mapping a linear combination of the first, second, third, and fourth offsets to the index identifying the first allocated PUCCH resource” would have been obvious to one having ordinary skill in the art as evidenced by Kim’202. 
In particular, in the same field of endeavor, Kim’202 teaches the use  of mapping a linear combination of the first, second, third, and fourth offsets to the index identifying the first allocated PUCCH resource (see fig.10, which shows  k and L  are offset values, where at least linear combination of m+L-1, M+L,  M+L+1 and M+L+2 are mapped to index identifying to resource C, the same goes for resource B, see fig.1-12 with related text).
In view of the above, having the combined system of Samsung, Kim’750  and Kim’425 and then given the well-established teaching of Kim’202, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung, Kim’750  and Kim’425  to include “mapping a linear combination of the first, second, third, and fourth offsets to the index identifying the first allocated PUCCH resource”as taught by Kim’202, since Kim’202  stated in para.0023-0024+ that such a modification would provide the risk of collision between the PUCCH resources can be prevented and efficiency of use of uplink/downlink resources can be enhanced.

Regarding claim 48, 55, Samsung discloses a user equipment (UE), comprising:
receiving, at the UE, a downlink control channel carrying a physical uplink control channel (PUCCH) resource indicator (see 2 PUCCH HARQ-ACQ RESOURCES, EPDCCH carrying ARI as PUCHH resource indicator transmitted from base station to  be received at UE); 
mapping the PUCCH resource indicator to a first offset(See 2 PUCCH HARQ-ACK Resources, which discusses mapping 2 bit Ari to PUCCH resource offset values); 
determining a second offset based on a position of the received downlink control channel (See 2 PUCCH HARQ-ACK Resources, which discusses determine N Pucch as second offset based on neCCE as position of EPDCCH to,  N Pucch is a cell specific offset providing the starting point of the PUCCH resource and nCCE is the if the first CCE); 
determining, based on the first, second, and (third offsets), a first index identifying a first allocated PUCCH resource (See 2 PUCCH HARQ-ACK Resources, which discusses determining based Npucch as the second offset  and ARI as the first offset index identifying  nEPUCCH); and 
transmitting a PUCCH on the first allocated PUCCH resource(See 2 PUCCH HARQ-ACK Resources, which discusses mapping linear combination of Npucch as the second offset  and ARI as the first offset to nEPUCCH).
As discussed above, although Samsung discloses mapping the PUCCH resource indicator to a first offset (See 2 PUCCH HARQ-ACK Resources, which discusses mapping 2 bit Ari to PUCCH resource offset values), Samsung does not explicitly show the use of “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; determining a second index identifying a second allocated PUCCH resource, at least one processor; one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising” as required by present claimed invention.  However, including “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; determining a second index identifying a second allocated PUCCH resource, at least one processor; one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising” would have been obvious to one having ordinary skill in the art as evidenced by Kim’750. 
In particular, in the same field of endeavor, Kim’750 teaches the use of wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port(see para.0150, which discusses DMRS port used when the UE detect the E-PDCCH as downlink control channel, thus associate); determining an index of the DMRS antenna port associated with the downlink control channel(see para.0150, which discuses determine CCE index may be differently configured using an offset value that uses a DMRS port, thus determining index); determining a third offset based on the determined index of the DMRS antenna port (see para.0150, which discuses determine CCE index may be differently configured using an offset value that uses a DMRS port, thus determining offset which is a label for third offset); and determining a second index identifying a second allocated PUCCH resource(see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), 
at least one processor(see fig.17, which shows UE with processor 181 and memory 182); one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising see fig.17, which shows UE with processor 181 and memory 182, see para0313).
In view of the above, having the system of Samsung and then given the well-established teaching of Kim’750, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Samsung to include “wherein the downlink control channel is associated with a demodulation reference signal (DMRS) antenna port; determining an index of the DMRS antenna port associated with the downlink control channel; determining a third offset based on the determined index of the DMRS antenna port; and determining a second index identifying a second allocated PUCCH resource, at least one processor; one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the UE to perform operations comprising” as taught by Kim’750, since Kim’750 stated in para.0010+ that such a modification would provide an improved system for efficiently allocating resources for a physical channel in a wireless communication system, for efficiently transmitting control information and for efficiently allocating resources for transmitting control information.
As discussed above, although the combination Samsung and Kim’750 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung and Kim’750 does not explicitly show the use of “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” as required by present claimed invention.  However, including “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” would have been obvious to one having ordinary skill in the art as evidenced by Kim’425. 
In particular, in the same field of endeavor, Kim’425 teaches the use of the second index having a value that is equal to the first index plus a constant(see para.0304, which discusses determine second transmitted PUCCH resource n+k  having n as value equal to the first transmitted PUCCH resource n plus constant k); transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port (see para.0280, which discusses the index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation 4.n.sub.PUCCH.sup.(1,p=p.sup.0.sup.)=n.sub.CCE+N.sub.PUCCH.sup.(1) (if antenna port 1 is used))and on the second allocated PUCCH resource using a second antenna port(see para.0280, which discusses The index of PUCCH format resources may be determined according to an antenna port used for PUCCH transmission as shown in Equation n.sub.PUCCH.sup.(1,p=p.sup.1.sup.)=n.sub.CCE+1+N.sub.PUCCH.sup.(1) (if antenna port 2 is used) [Equation 4]).
In view of the above, having the combined system of Samsung and Kim’750 and then given the well-established teaching of Kim’425, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung and Kim’750 to include “the second index having a value that is equal to the first index plus a constant; transmitting a PUCCH on the first allocated PUCCH resource using a first antenna port and on the second allocated PUCCH resource using a second antenna port” as taught by Kim’425, since Kim’425 stated in para.0033+ that such a modification would provide downlink/uplink data may be efficiently scheduled between UE and BS.
As discussed above, although the combination Samsung, Kim’750  and Kim’425 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung, Kim’750  and Kim’425 does not explicitly show the use of “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” as required by present claimed invention.  However, including “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” would have been obvious to one having ordinary skill in the art as evidenced by Kim’202. 
In particular, in the same field of endeavor, Kim’202 teaches the use  of determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource (see para.0105, which discusses UE may receive a plurality of PUCCH resource index offset values from the eNB and determine a PUCCH resource by applying different offset value,  see fig.10, which shows determine based on at least linear combination of m+L-1, M+L, and M+L+1 to index identifying resource C, where k and L  are offset values, the same goes for resource B, see fig.1-12 with related text).
In view of the above, having the combined system of Samsung, Kim’750 and Kim’425 and then given the well-established teaching of Kim’202, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung, Kim’750 and Kim’425 to include “determining, based on the first, second, and third offsets, a first index identifying a first allocated PUCCH resource” as taught by Kim’202, since Kim’202Kim’425 stated in para.0023-0024+ that such a modification would provide the risk of collision between the PUCCH resources can be prevented and efficiency of use of uplink/downlink resources can be enhanced.


Claims 44, 51, 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samsung (HARQ-ACK PUCCH Resource in Response to EPDCCH detection) in view of Kim et al (US 2016/0315750) in view of Kim et al (US 2015/0003425)  in view of Kim et al (US 2014/0219202) and further in view of Yang et al (US 2014/0105191) claiming benefit to and fully-supported by provisional application 61/497,076 filed June 15, 2011 and provisional application 61/508,068 filed Jul. 15, 2011.
Regarding claim 44, 51, 58, Samsung discloses wherein the UE receives a plurality of physical downlink shared channels (PDSCHs), respective ones of the PDSCHs being received in respective different subframes(see 2, PUCCH HARQ-ACK RESOURCES, which discusses as the number of PDSCH scheduled per subframe, thus subframes with PDSCH).
As discussed above, although the combination Samsung, Kim’750, Kim’425 and Kim’202 discloses a second index identifying a second allocated PUCCH resource(Kim’750, see para.0119, which discusses each PUCCH resource index corresponds to a PUCCH resource, see para.0121-0122, which discusses PUCCH resource indexes n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) are defined and PUCCH resource allocation is performed using the PUCCH resource indexes according to format, thus index identify second PUCCH resource), the combination Samsung, Kim’750, Kim’425  and Kim’202 does not explicitly show the use of “wherein the determining the first index comprises adding a first subframe offset corresponding to a first subframe in which a first one of the PDSCHs was received” as required by present claimed invention.  However, including “wherein the determining the first index comprises adding a first subframe offset corresponding to a first subframe in which a first one of the PDSCHs was received” would have been obvious to one having ordinary skill in the art as evidenced by Yang’191. 
In particular, in the same field of endeavor, Yang’191 teaches the use  of wherein the determining the first index comprises adding a first subframe offset corresponding to a first subframe in which a first one of the PDSCHs was received(see, see fig.14, which shows each subframe with PDSCH with different offset K value, see para.0102, which discusses an offset between a PDCCH reception and a PDSCH reception can be pre-configured…for each user, see para.0095).
In view of the above, having the combined system of Samsung, Kim’750, Kim’425  and Kim’202 and then given the well-established teaching of Yang’191, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Samsung, Kim’750, Kim’425  and Kim’202 to include “wherein the determining the first index comprises adding a first subframe offset corresponding to a first subframe in which a first one of the PDSCHs was received” as taught by Yang’191, since Yang’191 stated in para.0003+ that such a modification would a system for efficiently transmitting control information in a wireless communication system,  for suitably scheduling/feeding back for intermittent/a small quantity of data transmission and  for efficiently scheduling/feeding back for MTC (Machine-Type-Communication).

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474